Per Curiam.

The defendant had time to plead until the second day of the term, and the order must be construed as including that day; so that the default could no be entered on that day.(a) Again, the venue was changed, and notice thereof given before the time for pleading had expired. It *226was then incumbent on the plaintiff to alter the declaration on file, and the copy delivered accordingly, or file and deliver a new declaration. This not having been done, the judgment is, on this ground also, irregular, and must be set aside.(b)
Rule granted.

(a) 1 Grah. Prac. 2d ed. 619 ; Donne v. Marsh, 7 Taunt. 587; 1 Moore, 320.


(b) Sec Grah. Prac. 2d ed. 787, 788.